       Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 1 of 18




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
DAVID HOLT,                      :              Civil No. 1:18-CV-02448
                                 :
         Plaintiff,              :
                                 :
         v.                      :
                                 :
COMMONWEALTH OF                  :
PENNSYLVANIA, PENNSYLVANIA :
STATE POLICE DEPARTMENT, et al., :
                                 :
         Defendants.             :              Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is an employment discrimination case that is currently before the court

on Defendants’ motion for summary judgment. For the reasons that follow, the

motion is granted.

                     BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff David Holt (“Holt”) initiated this case through the filing of a

complaint on December 28, 2018. (Doc. 1.) In the complaint, Holt, who is an

African American male and a sergeant with the Pennsylvania State Police (“PSP”),

alleges that he was subjected to race discrimination, retaliation, a hostile work

environment, and violations of his constitutional rights when he was denied a

promotion to the position of lieutenant on multiple occasions in 2017 and 2018 and

subjected to several other allegedly adverse employment actions during that period.

(Id.) Count I of the complaint raises a claim under 42 U.S.C. §§ 1983 and 1985

against Defendants Blocker, Evanchick, Bacher, Nedorestek, and Gray (“the
                                          1
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 2 of 18




individual Defendants”) for First and Fourteenth Amendment retaliation, violation

of the speech and petition clauses of the Constitution, violation of the equal

protection clause of the Constitution, violation of the due process clause of the

Constitution, and conspiracy to violate rights. (Id. ¶¶ 82–100.) Count II of the

complaint raises a race discrimination claim under § 1983 against the individual

Defendants. (Id. ¶¶ 101–04.) Count III raises a claim for race discrimination and

retaliation under Title VII of the Civil Rights Act of 1964 against Defendants the

Commonwealth of Pennsylvania and the PSP. (Id. ¶¶ 105–17.) Count IV raises a

claim for hostile work environment discrimination under Title VII. (Id. ¶¶ 118–

37.) Count V raises discrimination and retaliation claims under the Pennsylvania

Human Relations Act (“PHRA”). (Id. ¶¶ 138–49.) Defendants answered Holt’s

complaint on February 25, 2019, see Doc. 8, and the case was reassigned to the

undersigned by verbal order on November 15, 2019.

      On November 24, 2020, Holt moved for discovery sanctions against the

Defendants, asking the court to compel the production of “documents and things,”

and seeking other unspecified sanctions. (Doc. 60.) Holt additionally sought to

preclude Defendants from filing any dispositive motions. (Id. at 2.) Following

Defendants’ opposition brief on the motion for sanctions and Holt’s reply brief, the

court denied the motion for sanctions on February 22, 2021 due to Holt’s

“multifaceted failure to comply with court orders, the local rules of this district,
                                           2
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 3 of 18




and the Federal Rules of Civil Procedure,” including a failure to comply with the

court’s procedure for resolution of discovery disputes, a failure to submit a brief in

support of the motion, a failure to specify the relief that was sought in the motion,

and a failure to present “any discernible legal argument” in support of the motion.

(Doc. 69.) Additionally, given that Holt’s motion sought a court order precluding

Defendants from filing dispositive motions, the court sua sponte extended the

deadline for all dispositive motions to March 22, 2021. (Id. at 4.)

      Following another extension of the deadline, the Defendants filed the instant

motion for summary judgment on April 1, 2021, along with a supporting brief and

a statement of material facts. (Docs. 78–80.) In their brief in support of the

motion for summary judgment, Defendants argue (1) that Holt’s Title VII claims

are untimely; (2) that Holt failed to exhaust his hostile work environment claim;

(3) that there is no evidence to support Holt’s retaliation claims; (4) that there is no

evidence to support Holt’s race discrimination claims; (5) that Holt’s procedural

due process claim fails because he does not allege that he was dismissed or

reduced in rank; and (6) that there is no evidence to support Holt’s conspiracy

claim. (Doc. 79.)

      Holt filed a brief opposing the motion for summary judgment on April 22,

2021, along with a response to Defendants’ statement of material facts, his own

counter-statement of material facts, and several exhibits. (See Doc. 82.) As part of
                                           3
          Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 4 of 18




his brief in opposition to the motion, Holt requests additional discovery under

Federal Rule of Civil Procedure 56(d). (Id. at 10–11.) Holt additionally attaches

an affidavit to support that request from his attorney, Brian M. Puricelli. (See Doc.

82-3.)

         Defendants filed a reply brief in support of the motion on May 6, 2021.

(Doc. 88.) With briefing on the motion for summary judgment complete, it is now

ripe for the court’s disposition.

                                     JURISDICTION

         This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States, and 28 U.S.C. § 1367, which

gives district courts supplemental jurisdiction over state law claims that are so

closely related to federal claims as to be part of the same case or controversy.

                                STANDARD OF REVIEW

         A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A
                                            4
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 5 of 18




dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the

court’s role in reviewing the facts of the case is “to determine whether there is a

genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)). The non-moving party must then

oppose the motion, and in doing so “‘may not rest upon the mere allegations or

denials of [its] pleadings’ but instead, ‘must set forth specific facts showing that
                                           5
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 6 of 18




there is a genuine issue for trial. Bare assertions, conclusory allegations, or

suspicions will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails to

make a showing sufficient to establish the existence of an element essential to that

party’s case, and on which that party will bear the burden of proof at trial.”

Celotex, 477 U.S. at 322. “The mere existence of a scintilla of evidence in support

of the plaintiff’s position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. “Where

the record taken as a whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co.,

Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                                     DISCUSSION

      A. Holt’s Request for Additional Discovery Is Denied

      The court will first address Holt’s request for additional discovery. When a

party opposing a motion for summary judgment shows that it “cannot present facts

essential to justify its opposition,” the court may allow the parties additional time

for discovery. Fed. R. Civ. P. 56(d). “If discovery is incomplete, a district court is

rarely justified in granting summary judgment, unless the discovery request

pertains to facts that are not material to the moving party’s entitlement to judgment
                                           6
          Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 7 of 18




as a matter of law.” In re Avandia Mktg., Sales & Prods. Liab. Litig., 945 F.3d

749, 761 (3d Cir. 2019) (quoting Shelton v. Bledsoe, 775 F.3d 554, 568 (3d Cir.

2015)).

      To properly request additional discovery for purposes of opposing summary

judgment, “a party must indicate to the district court its need for discovery, what

material facts it hopes to uncover and why it has not previously discovered the

information.” Dinnerstein v. Burlington Cty. College, 764 F. App’x 214, 217 n.1

(3d Cir. 2019) (quoting Radich v. Goode, 886 F.2d 1391, 1393–94 (3d Cir. 1989)).

A properly filed request for additional discovery under Rule 56(d) is generally

granted “as a matter of course.” Avandia, 945 F.3d at 761 (quoting Shelton, 775

F.3d at 468). A request for additional discovery does not need to be made through

a formal motion and can instead be raised through the brief opposing summary

judgment. Shelton, 775 F.3d at 567–68. The decision of whether to permit

additional discovery is left to the discretion of the district court. Woloszyn v. Cty.

of Lawrence, 396 F.3d 314, 324 n.6 (3d Cir. 2005) (citing Bradley v. United States,

299 F.3d 197, 206 (3d Cir. 2002)).

      In this case, Holt requests additional discovery through his brief opposing

Defendants’ motion for summary judgment and through a declaration from his

attorney. (See Doc. 82, pp. 10–11; Doc. 82-3.) Holt specifically seeks facts

regarding the Defendants’ defenses, facts regarding the Defendants’ intent,
                                           7
         Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 8 of 18




comparator evidence, information about how witnesses will testify at trial, and

information about the PSP’s promotion process. (See Doc. 82-3.) Holt

acknowledges that he previously sought the same information in his motion to

compel discovery and that the court denied that relief, but asserts that he did not

move for reconsideration of the court’s order because it would be “too risky” given

that there was “no basis in the law” for the court to reconsider its decision. (Doc.

82, p. 11 n.1.) Having not moved for reconsideration, Holt now asserts that his

“only remedy” is to seek additional discovery under Rule 56(d). 1 (Id.)

       Defendants argue that the request for additional discovery should be denied

under Horvath v. Keystone Health Plan East, Inc., 333 F.3d 450, 458 (3d Cir.

2003), because Holt is not seeking new discovery and is instead simply relitigating

the motion to compel discovery that the court already decided. (Doc. 88, p. 7.)

       The court agrees with Defendants. In Horvath, the plaintiff sought

additional discovery in response to a motion for summary judgment but

“concede[d] that all of the discovery [she sought] . . . had previously been sought”

in two motions to compel that the district court had denied. Horvath, 333 F.3d at




1
  Holt erroneously cites the applicable portion of Rule 56 as Rule 56(f). (See Doc. 82, p. 11,
n.1.) The relevant language was moved from Rule 56(f) to Rule 56(d) with the 2010
amendments to Rule 56. See Fed. R. Civ. P. 56(d) advisory committee’s note to 2010
amendment (“Subdivision (d) carries forward without substantial change the provisions of
former subdivision (f).”).
                                                 8
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 9 of 18




458. The district court denied the request for additional discovery and the Third

Circuit affirmed on the grounds that the requested discovery had already been

denied by the district court in deciding the motions to compel. Id.

      Like the plaintiff in Horvath, Holt seeks additional discovery in response to

the motion for summary judgment but concedes that he already sought this

information through a motion to compel. (See 82, p. 11 n.1.) The court denied the

motion to compel with prejudice due to Holt’s “multifaceted failure to comply with

court orders, the local rules of this district, and the Federal Rules of Civil

Procedure.” (Doc. 69.) Holt’s present request for additional discovery thus

amounts to nothing more than an untimely request for reconsideration of the

court’s order denying his motion to compel. Like the court in Horvath, the court

will deny that request and consider the motion for summary judgment on its merits.

      B. Holt’s Counter-statement of Facts Is Stricken from the Record

      Under Local Rule 56.1, the party opposing a motion for summary judgment

is required to file “a separate, short and concise statement of the material facts,

responding to the numbered paragraphs” in the moving party’s statement of

material facts. M.D. Pa. L.R. 56.1. The rule does not permit a non-moving party

to file an additional statement of material facts that does not respond to the moving

party’s statement. See, e.g., Farmer v. Decker, 353 F. Supp. 3d 342, 347 n.1 (M.D.

Pa. 2018) (disregarding non-movant’s additional statement of facts for non-
                                            9
       Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 10 of 18




compliance with Local Rule 56.1); Barber v. Subway, 131 F. Supp. 3d 321, 322 n.1

(M.D. Pa. 2015) (noting that a separate statement that is not responsive to

movant’s statement “is neither contemplated nor permitted by the Local Rules”);

see also, e.g., Rau v. Allstate Fire & Cas. Ins. Co., 793 F. App’x 84, 87 (3d Cir.

2019) (upholding district court’s decision to strike counter-statement of facts under

Local Rule 56.1). Accordingly, the court will disregard Holt’s counter-statement

of material facts because it does not comply with Local Rule 56.1.

      C. Holt’s Title VII Claims Are Untimely

      The court will next address Defendants’ argument that they are entitled to

summary judgment as to Holt’s Title VII claims because the claims are untimely.

(See Doc. 79, pp. 10–11.) Under 42 U.S.C. § 2000e-5(f)(1), a plaintiff is required

to bring suit within 90 days of receiving a right-to-sue letter from the EEOC.

When the actual date on which the plaintiff received the right-to-sue letter is

unknown, courts must presume that the letter was received three days after the

letter was sent. Seitzinger v. Reading Hosp. & Med. Ctr., 165 F.3d 236, 239 (3d

Cir. 1999). The 90-day limitation period under Title VII is strictly construed, and

“in the absence of some equitable basis for tolling, a civil suit filed even one day

late is time-barred and may be dismissed.” Burgh v. Borough Council of Borough

of Montrose, 251 F.3d 465, 470 (3d Cir. 2001) (citing Figueroa v. Buccaneer Hotel

Inc., 188 F.3d 172, 176 (3d Cir. 1999)).
                                           10
       Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 11 of 18




      In this case, it is undisputed that the EEOC mailed a right-to-sue letter to

Holt on August 18, 2018. (See Doc. 80, ¶ 2; Doc 82-1, ¶ 2; Doc. 80-1, p. 5.) There

is no evidence in the record of when Holt received the right-to-see letter. Thus, the

court must treat the limitation period as beginning on August 21, 2018, which is

three days after the letter was sent. The limitations period accordingly expired

ninety days later, on November 19, 2018. Holt’s complaint, which was not filed

until December 28, 2018, is untimely.

      Holt does not offer any reason why the limitation period should be tolled in

this case. In fact, Holt completely ignores Defendants’ timeliness argument,

instead arguing that Defendants are “mistaken about exhaustion” because “Mr.

Holt exhausted the agency process; he is issued right to sue letters. Thus, he has

conclusively exhausted agency process.” (Doc. 82, p. 5.)

      Accordingly, because the undisputed facts show that Holt’s Title VII claims

are untimely and he does not offer any reason why the limitation period should be

tolled, the court will grant Defendants summary judgment as to all of Holt’s Title

VII claims. Having reached that conclusion, the court does not need to decide

separately whether Holt exhausted his hostile work environment claim, as that

claim is raised only under Title VII and is therefore untimely.




                                         11
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 12 of 18




       D. Defendants Are Granted Summary Judgment as to Holt’s Race
          Discrimination, Retaliation, and Conspiracy Claims

       Having resolved Holt’s Title VII claims, the court turns its attention to

Plaintiff’s remaining race discrimination, retaliation, and conspiracy claims.

Holt’s race discrimination claim is analyzed under the McDonnell Douglas burden-

shifting framework.2 See McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Under that standard, a plaintiff must first establish a prima facie case of

discrimination, which requires the plaintiff to show (1) that he is a member of a

protected class, (2) that he was qualified for the position he had, (3) that he

suffered an adverse employment action, and (4) that the adverse employment

action occurred under circumstances that could give rise to an inference of

discrimination.3 Mandel v. M & Q Packaging Corp., 706 F.3d 157, 169 (3d Cir.

2013). Once the plaintiff makes out a prima facie case of discrimination, the

burden of production shifts to the defendant to offer a legitimate nondiscriminatory

reason for the adverse employment action. Burton v. Teleflex Inc., 707 F.3d 417,



2
 Holt’s brief cites, repeatedly, to the “McDonald Douglas” burden-shifting standard. The court
assumes that Holt’s counsel, an attorney with significant experience litigating employment
discrimination cases, meant to refer to the McDonnell Douglas burden-shifting framework. See
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
3
  The substantive standards for discrimination and retaliation are generally the same under Title
VII and the PHRA. See, e.g., Marra v. Phila. Housing Auth., 497 F.3d 286, 300 (3d Cir. 2007);
Woodson v. Scott Paper Co., 109 F.3d 918, 932 n.20 (3d Cir. 1997)). Thus, it is appropriate for
the court to consider McDonnell Douglas and other Title VII cases in resolving Holt’s PHRA
claims.
                                               12
         Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 13 of 18




426 (3d Cir. 2013). If the defendant does so, the burden shifts back to the plaintiff

to show that the proffered nondiscriminatory reason was a pretext for intentional

discrimination. Id.

      To succeed on a retaliation claim, a plaintiff must establish that (1) he

engaged in protected activity, (2) the defendant took an adverse action against the

plaintiff, and (3) there was a causal connection between the protected activity and

the adverse action. Moody v. Atlantic City Bd. of Educ., 870 F.3d 206, 220 (3d Cir.

2017).

      To succeed on a claim for conspiracy to violate civil rights, a plaintiff must

establish (1) an agreement between two or more persons to deprive the plaintiff of

constitutional rights; (2) that one or more of the people in the conspiracy

committed an overt act in furtherance of the conspiracy; and (3) that the overt act

injured the plaintiff in his person or property or deprived the plaintiff of any right

or privilege of a citizen of the United States. Jutrowski, 904 F.3d at 294 n.15

(citing Barnes Foundation v. Twp. of Lower Merion, 242 F.3d 151, 162 (3d Cir.

2001)).




                                           13
          Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 14 of 18




          Defendants seek summary judgment as to Holt’s race discrimination,

retaliation, and hostile work environment claims on the grounds that Holt does not

have any evidence to support the claims. 4 (Doc. 79, pp. 14–26.)

          Holt nominally opposes Defendants’ motion for summary judgment, but he

cites almost no evidence to support his claims. The only evidence that Holt cites in

the entirety of his 29-page brief opposing Defendants’ motion is two portions of

testimony from two other unspecified cases, and that evidence—to the extent it can

even be characterized as such—does nothing to establish Holt’s claims. The first

portion of testimony, which Holt identifies as “Bivens 2013 court testimony,” is

cited only for the proposition that Defendant Evanchick, “as commission [sic],”

was informed by a lawsuit that “Evanchick promotes whites over Holt.” (Id. at

20.) This does nothing to establish that Holt was subjected to retaliation, race

discrimination, or a conspiracy to violate his rights in 2017 or 2018, which is the

subject matter of this lawsuit. The second portion of testimony, which Holt

identifies as “Holt I.5 Lisa Damore testimony” is cited for the general proposition

that the PSP uses its disciplinary process to retaliate and discriminate against



4
  Defendants raise several other arguments in support of their motion for summary judgment as
to those claims, which the court will not address given its ultimate conclusion that Defendants
are entitled to summary judgment based on a lack of evidence to support Holt’s claims.
5
    Holt does not provide a citation for “Holt I,” or otherwise indicate which case he is referring to.

                                                   14
        Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 15 of 18




employees,6 but it is not cited to show that Holt himself was subjected to any

retaliation or discrimination.

       Holt’s response to Defendants’ statement of material facts fares no better. In

the response, Holt cites his own declaration to support the conclusory contentions

that he was transferred and suspended by the PSP as a result of “illegal

discrimination for race and gender discrimination and retaliation,” and that the

PSP’s handling of an incident of misconduct by Holt was “motivated in whole or

part for race and prior activity of Mr. Holt.” (Doc. 82-1, ¶¶ 6, 8.) These

contentions do nothing to establish Holt’s claims. See Jutrowski, 904 F.3d at 288–

89 (noting that “[b]are assertions, conclusory allegations, or suspicions [do] not

suffice” to defeat summary judgment).

       The only evidence Holt cites in his response that is used to establish an

actual fact is a declaration from former PSP Major Gary Dance, which Holt cites to

support the contention that he was punished more harshly than a similarly situated

white individual for an incident in which he left a loaded firearm in a public

bathroom. (See Doc. 82-1, ¶ 7.) Although this could be relevant evidence to




6
 This is a very charitable reading of Holt’s brief, as the portion of the brief that the testimony
supports is not even a sentence. (See Doc. 82, p. 27 (“To using the disciplinary process; a
method the PSP by practice uses to retaliate and discriminate[.]”).
                                                 15
       Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 16 of 18




establish that the punishment of Holt amounted to discrimination, that specific

incident is not at issue in this case. (See generally Doc. 1.)

      Thus, a review of Holt’s 29-page brief and 7-page response to the

Defendants’ statement of material facts shows that he relies on exactly one item of

evidence to support his claims, and that one item is not relevant to any of his

claims. Holt nonetheless argues that Defendants’ motion for summary judgment

should be denied because Defendants “present zero evidence to support their SJM

arguments.” (Doc. 82, p. 16.)

      Holt’s argument is contrary to controlling Supreme Court precedent. Under

Celotex, a party moving for summary judgment may discharge its burden under

Rule 56 “by showing—that is, pointing out to the district court—that there is an

absence of evidence to support the nonmoving party’s case.” Celotex, 477 U.S. at

325. Once such a showing has been made, the burden shifts to the non-movant to

come forward with evidence that shows there is a triable issue of fact. Id. at 324;

see also Berckeley Inv. Grp. Ltd. v. Colkitt, 455 F.3d 195, 201 (3d Cir. 2006)

(“[S]ummary judgment is essentially ‘put up or shut up’ time for the non-moving

party: the non-moving party must rebut the motion with facts in the record and

cannot rest solely on assertions made in the pleadings, legal memoranda, or oral

argument.”). If the non-moving party does not produce sufficient evidence for the

case to go to trial, summary judgment is appropriate. Anderson, 477 U.S. at 249.
                                          16
       Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 17 of 18




      That is exactly the case here. As noted above, Holt cites only item of

evidence to support his claims, and that one item of evidence is not relevant to any

of his claims. Holt has therefore failed “to make a showing sufficient to establish

the existence of an element essential” to his race discrimination, retaliation, and

conspiracy claims, Celotex, 477 U.S. at 322, and summary judgment in favor of the

Defendants is appropriate as to those claims.

      E. Defendants Are Entitled to Summary Judgment as to Holt’s
         Procedural Due Process Claim

      Finally, the court will address Defendants’ argument that they are entitled to

summary judgment as to Holt’s procedural due process claim because Holt does

not allege that he was terminated from service or suffered a reduction in rank.

(Doc. 79, p. 24.) Holt does not address this argument in his brief, and the court

will accordingly grant Defendants summary judgment as to the procedural due

process claim because Holt has abandoned that claim. See, e.g., Diodato v. Wells

Fargo Ins. Servs., USA, Inc., 44 F. Supp. 3d 541, 556 (M.D. Pa. 2014) (“[A] non-

movant’s failure to offer any response to an opposing party’s summary judgment

arguments constitutes an abandonment of claims left undefended.”).




                                          17
      Case 1:18-cv-02448-JPW Document 89 Filed 08/10/21 Page 18 of 18




                                 CONCLUSION

      For the foregoing reasons, Defendants’ motion for summary judgment is

granted. An appropriate order follows.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania

Dated: August 10, 2021




                                         18
